
	
		II
		Calendar No. 264
		111th CONGRESS
		2d Session
		S. 2924
		IN THE SENATE OF THE UNITED STATES
		
			December 22, 2009
			Mr. Leahy (for himself,
			 Mr. Hatch, Mr.
			 Kohl, Mr. Sessions,
			 Mr. Schumer, Mrs. Shaheen, Mr.
			 Durbin, Mr. Burris, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			January 28, 2010
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To reauthorize the Boys & Girls Clubs of America, in
		  the wake of its Centennial, and its programs and activities.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Boys & Girls Clubs Centennial
			 Reauthorization Act of 2009.
		2.Boys & Girls
			 Clubs of AmericaSection 401
			 of the Economic Espionage Act of 1966 (42 U.S.C. 13751 note) is amended—
			(1)in subsection (a), by striking paragraph
			 (1) and inserting the following:
				
					(1)FindingsCongress
				finds that—
						(A)for over 100
				years, the Boys & Girls Clubs of America, a national organization chartered
				by an Act of Congress, has proven itself as a positive force in the communities
				it serves;
						(B)Boys & Girls
				Clubs and the programs and services implemented therein by over 50,000
				professional staff, and 194,000 volunteers promote and enhance the development
				of boys and girls by instilling a sense of competence, usefulness, belonging
				and influence thereby making Boys & Girls Clubs a safe place to learn and
				grow;
						(C)the purpose of
				the program established by this section has been to provide adequate resources
				in the form of seed money for the Boys & Girls Clubs of America to assist
				local communities to form partnerships in a collaborative manor so education,
				youth development and prevention programs could be available for the youth in
				those communities;
						(D)in 1990 there
				were 1,810 Boys and Girls Clubs facilities throughout the United States, Puerto
				Rico, and the United States Virgin Islands, serving 2,400,000 youths
				nationwide;
						(E)due to the public
				investment via the program established pursuant to this section, resulting
				congressional appropriations, and private partnership support, there are now
				4,387 Boys & Girls Clubs facilities throughout the United States, Puerto
				Rico, and the United States Virgin Islands, serving 4,500,000 youths
				nationwide;
						(F)with the
				assistance of the Federal Government, local communities have collaborated to
				establish and operate the Clubs in schools, parks, parks and recreation
				facilities, libraries, and community centers;
						(G)these new
				partnerships have resulted in 33 percent of the Boys & Girls Clubs located
				in or on school campuses where Club programs enhance and enrich the learning
				opportunities for youth;
						(H)the growth of
				Boys & Girls Clubs also includes an increase in Clubs located in public
				housing sites across the Nation, having grown from 289 in 1990 to 440 in
				2009;
						(I)the growth of
				Boys and Girls Clubs also includes the growth of Boys & Girls Clubs on
				Native American land, having grown from 0 in 1990 to 225 in 2009 serving
				140,000 Native American youth;
						(J)investment in our
				school partnerships has positively impacted graduation rates as demonstrated in
				recent survey of Clubs conducted by BGCA's CareerLaunch career preparation
				program, in which 96.68 percent of participants progressed successfully to the
				next grade level at the end of the 2008–2009 school year;
						(K)public housing
				projects and Native American land in which there is an active Boys and Girls
				Club have experienced a reduction in the presence of crack cocaine, and a
				reduction in juvenile crime and gang violence;
						(L)Boys & Girls
				Clubs are locally run and have been exceptionally successful in balancing
				public funds with private sector donations and maximizing community involvement
				as evidenced by collaborations and partnerships with schools, cities, counties,
				Sea Research, other youth providers such as Big Brothers Big Sisters, Police
				Athletic League (PAL), Cal Ripken Sr. Foundation, Boy Scouts, Girl Scouts, 4–H,
				and public libraries; and
						(M)further
				investment in Boys & Girls Clubs, which celebrated 100 years of service in
				2006 will—
							(i)inure to our
				collective national benefit;
							(ii)continue to
				assist in the effort to reduce crime and drug use among our Nation’s youth by
				teaching young people how to avoid gangs, resist alcohol, tobacco, and other
				drug use;
							(iii)continue to
				assist in improving educational opportunities and create centers of learning in
				and with schools thereby reducing the drop out rate and helping to improve the
				economy (if the national male graduation rate were increased by only 5 percent,
				the Nation would see an annual savings of $4,900,000,00 in crime related
				costs);
							(iv)continue in the
				efforts of reducing childhood obesity by teaching young people about the
				benefits of healthy habits such as eating right and being physically
				active;
							(v)continue to serve
				youth in rural communities including Native American land, by engaging and
				creating partnerships in those communities;
							(vi)continue to
				serve youth in urban and suburban communities including Public Housing by
				engaging and creating partnerships in those communities;
							(vii)continue to
				provide outdoor and environmental education programs for kids that would
				otherwise not have those educational and enriching opportunities;
							(viii)continue to
				develop job training programs for teens; and
							(ix)better equip
				communities to continue to sustain and improve the quality of these programs
				through effective use of existing resources, merging operations, and working
				collaboratively within communities to provide the highest quality programs for
				the youth in the Boys & Girls
				Clubs.
							;
			(2)in subsection
			 (c)(1)—
				(A)by striking
			 2006, 2007, 2008, 2009, and 2010 and inserting 2011,
			 2012, 2013, 2014, and 2015; and
				(B)by striking
			 establishing and extending Boys & Girls Clubs facilities where
			 needed, with particular emphasis placed on establishing clubs in and extending
			 services to public housing projects and distressed areas and inserting
			 improving the quality of youth development and educational programs,
			 health, physical fitness, and prevention services for youth at existing and new
			 Boys & Girls Clubs facilities with special emphasis on reducing high school
			 drop out rates;
				(3)in
			 subsection(c)(2)—
				(A)by striking
			 subparagraphs (A) and (B); and
				(B)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (A) and (B), respectively;
			 and
				(4)by amending
			 subsection (e) to read as follows:
				
					(e)Authorization
				of appropriations
						(1)In
				generalThere are authorized to be appropriated to carry out this
				section—
							(A)$85,000,000 for
				fiscal year 2011;
							(B)$85,000,000 for
				fiscal year 2012;
							(C)$85,000,000 for
				fiscal year 2013;
							(D)$85,000,000 for
				fiscal year 2014; and
							(E)85,000,000 for
				fiscal year
				2015.
							.
			
	
		January 28, 2010
		Reported without amendment
	
